Citation Nr: 1419700	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any private/VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in February 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes or that his disability has worsened since this examination.  As the report of the VA examination is based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under Diagnostic Code 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders. 

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for the next higher rating, 50 percent rating, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The evidence considered in determining the level of impairment for posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Rather, VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, the symptoms of posttraumatic stress disorder identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. 

GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Since the Veteran has filed his claim for an increased rating, the disability picture has remained predominantly constant and the effect of his service-connected PTSD more nearly approximates the criteria for a 30 percent rating than any other rating at all relevant times.  

The most significant complaints the Veteran had regarding his psychiatric disabilities were panic attacks, nightmares, sleep problems, flashbacks, irritability, problems concentrating, hypervigilance, and exaggerated startle response.  The Veteran was able to perform the activities of daily living and also able to establish and maintain social relationships with his family and a close group of friends.  The Veteran reported during the February 2011 VA examination that he was unemployed due to physical problems.

The Veteran has received VA treatment for his PTSD and attended group therapy sessions since 2009.  Mental status examinations have been normal throughout treatment, though the Veteran struggled with symptoms of sleep problems, nightmares, irritability and panic attacks.  He had been consistently assigned GAF scores of 50 at his group therapy sessions until January 2013 when we was assigned a GAF score of 55-60.  

The February 2011 VA examiner reported that the Veteran's mental status examination was normal.  The Veteran was self-employed doing auto refinishing and painting for insurance companies and no longer was able to work due to his hip.  He reported loving work and denied any problems working other than due to his physical limitation.  He worked on his own as he was uncomfortable working with other people, but got along with customers and others.  The Veteran has been married since 1971 and described his marriage as "okay."  He had two adult sons.  One son left home to live with the Veteran's parents when he was younger because the Veteran was too strict with him and they still have some ongoing disagreements.  His relationship with his other son was good.  He spends a lot of time with his friends and liked going out with them to bars, restaurants, and concerts.  He described himself as a "people person."  He was close with his circle of four friends and his wife's best friend.  

The Veteran was assigned a GAF score of 55.  The examiner explained that this score was an estimate of the Veteran's score of 60 at the time of the examination  and the ongoing scores of 49-50 reflected in the treatment notes.

In an August 2011 letter, the Veteran's wife described the Veteran's symptoms.  She stated that he was irritable and they slept in different rooms.  He refused to cooperate with others and threw bills away without paying them.  He also allowed his license to expire and kept driving knowing his license was no longer valid.

While the GAF scores varied between the VA examinations and treatment, the Veteran's symptoms have been consistently described; with the primary symptoms being associated with sleep problems, irritability, nightmares, and panic attacks.  

The Veteran's mental examinations were reported as normal throughout the appellate period.  Although the Veteran was assigned GAF scores of 50 during group therapy treatment, and that equates to severe symptoms or serious impairment in social, occupational, or school functioning, those scores are not consistent with the Veteran's overall disability picture, including his symptoms and work and social functioning.

The evidence regarding work and social functioning, including the symptoms reported by the Veteran and his wife; the GAF scores of 55 to 60 assigned during the 2011 VA examination and January 2013 VA treatment records; and the Veteran's own assessments, demonstrate no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning and more accurately reflect the level of the Veteran's symptoms and social and occupational functioning during the appellate period.  

Overall, the symptoms of PTSD have resulted in a disability picture that more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved and a rating greater than 30 percent is not warranted.  

Extraschedular considerations

The rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  There are no extraordinary manifestations and  Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation for the service-connected PTSD is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Total Disability Rating Due To Individual Unemployability (TDIU)

In a November 2009 rating decision, the RO denied the claim for TDIU and there is no record that the Veteran filed a notice of disagreement and the claim has not been developed for appellate review.  Further, the Veteran has not claimed, nor has the evidence shown, that his unemployment was due to his service-connected PTSD.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


